Citation Nr: 1116031	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  07-23 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes, to include as due to exposure to herbicides. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for renal disease, to include as due to exposure to herbicides.

3.  Entitlement service connection for peripheral neuropathy, to include as due to exposure to herbicides.

4.  Entitlement to an effective date earlier than April 12, 2000, for a grant of service connection for degenerative osteoarthritis of the left shoulder. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967. 

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating action by the Department of Veterans Affairs (hereinafter VA) Regional Office in Roanoke, Virginia, (hereinafter RO).  

In November 2010, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  


FINDINGS OF FACT

1.  A June 2003 rating decision, about which the Veteran was notified the same month, in pertinent part denied the Veteran's claims for diabetes and a renal disability; the Veteran did not appeal this decision.   

2.  Evidence received since the June 2003 rating decision does not raise a reasonable possibility of substantiating the claims for service connection for diabetes or a renal disability.  

3.  The Veteran did not serve in the Republic of Vietnam during the time that exposure to herbicides is presumed and there is no objective evidence that he was otherwise exposed to herbicides during service.  

4.  There is no competent evidence linking a current disability associated with peripheral neuropathy to service.  

5.  Service connection for a left shoulder disability was denied by a September 1993 rating decision that found that new and material evidence had not been received to reopen this claim; the Veteran was notified of this decision in October 1993 but did not file an appeal, and this is the last rating decision addressing this issue on any basis.  

6.  The Veteran's application to reopen his claim of entitlement to service connection for a left shoulder disorder was received by VA on April 12, 2000. 

7.  In a rating decision dated in October 2006, the RO granted service connection for degenerative osteoarthritis of the left shoulder, effective April 12, 2000, the date of receipt of the application to reopen the claim for service connection for this disability. 

8.  No document may be construed as a formal or an informal claim to reopen the previously denied claim of entitlement to service connection for a left shoulder disability between the September 1993 rating decision and the April 12, 2000, claim for that benefit.
 
CONCLUSIONS OF LAW

1.  The June 2003 rating decision denying service connection for diabetes and a renal disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002). 

2.  New and material evidence to reopen the claims of entitlement to service connection for diabetes or a renal disability has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

3.  Peripheral neuropathy was not incurred in or aggravated by service and may not be presumed to have been incurred therein, to include by way of exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2010).

4.  The September 1993 rating decision finding that new and material evidence had not been received to reopen a claim for service connection for a left shoulder disability is final.  38 U.S.C.A. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993). 

5.  The criteria for an effective date earlier than April 12, 2000, for a grant of service connection for degenerative osteoarthritis of the left shoulder are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q), (r) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case with respect to the issues of whether new and material evidenced had been received to reopen the claims for diabetes and a renal disability and entitlement to service connection for peripheral neuropathy in a May 2008 letter and there have been no contentions raised regarding the adequacy of the notice.  

Concerning the claim for an earlier effective date for service connection for a left shoulder disability, the Board observes that a claim for an earlier effective date for the grant of service connection is a downstream issue from the original award of such benefit.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to the notice requirements for downstream earlier effective date claims following the grant of service connection, "that where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  In this case, the Veteran's claim for service connection for a left shoulder disability was granted and an effective date was assigned for this disability by way of an October 2006 rating decision.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required with respect to the claim for an earlier effective date for a grant of service connection for a left shoulder disability because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As for the duty to assist, the service treatment reports and voluminous VA and private clinical reports have been obtained.  The Veteran has also submitted information concerning the circumstances of his service in the military and the RO has obtained evidence from the Archivist at the Air Force Historical Research Agency discussing the likelihood of the Veteran's exposure to Agent Orange.  Finally, evidence from the Social Security Administration has also been received.   With regard to the need for examinations, because new and material evidence has not been received to reopen the claims for service connection for diabetes or a renal disability, VA examinations addressing these claims are not necessary to fulfill the duty to assist the Veteran.  38 C.F.R. § 3.159(c)(4)(iii).  With regard to the claim for service connection for peripheral neuropathy, there being no indication that the Veteran developed this condition as a result of service, a VA examination addressing this claim is not necessary. 

Pertinent to the effective date claim,  the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his application to reopen his claim for service connection for a left shoulder disability,  and his arguments with respect to this issue are limited to the interpretation of governing legal authority.  As such, there is no outstanding information or evidence that would help substantiate the Veteran's earlier effective date claim, nor is such a contention made.  In this regard, VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).   In short therefore, as there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.




A.  Diabetes, Renal Disability, Peripheral Neuropathy 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are some disabilities, including diabetes and chronic renal diseases, for which service connection may be presumed if the disorder is manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f).

Regulations provide that if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders:  ischemic heart disease, Parkinson's disease, B cell leukemia, chloracne or other acneform disease consistent with chloracne; Type 2 diabetes mellitus (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Hypertension is specifically excluded as a disease presumed to have resulted from exposure to herbicide agents.  See 75 Fed. Reg. 53,202, 53,204 (Aug. 31, 2010).  Service connection may be granted without benefit of this presumption if the evidence shows that the claimed disability is due to exposure to Agent Orange during service or is otherwise related to service.  McCartt v. West, 12 Vet. App. 164, 167 (1999); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis, either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented, will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

"New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

Summarizing the relevant factual and procedural history with the above criteria in mind, the service treatment reports, to include the reports from the October 1966 separation examination and medical history collected at that time, do not reflect any evidence of diabetes, renal disease, or peripheral neuropathy.  After service, reports from VA hospitalization from September 1991 to October 1991 for treatment of cellulitis reflect that the Veteran had been diagnosed with diabetes since 1987.  VA clinical evidence refers to chronic kidney failure since 1997 or 1998, and the post service record also reflects diagnoses of peripheral neuropathy (See eg. September 11, 2001, VA outpatient treatment reports). 

After not referring to either condition in previously filed claims for VA benefits beginning in November 1978, the Veteran filed claims for service connection for diabetes and kidney dysfunction in July 2002.  These claims were denied in a June 2003 rating decision, about which the Veteran was notified the same month.  The Veteran did not appeal this decision; as such, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  In denying the Veteran's claims, the June 2003 rating decision noted that the service treatment reports did not show diabetes and that this condition was first shown in 1987, and not within the presumptive period of the first year after service.  The decision also noted that a kidney disability was not shown in the service treatment reports, and that chronic renal insufficiency was not diagnosed within the first year of service discharge, but instead in 1998.  
  
The evidence and information received since the June 2003 rating decision includes additional clinical evidence confirming the existence of diabetes and end stage renal disease.  Such information is cumulative of the other clinical evidence of record in June 2003 showing these diagnoses and thus cannot be considered "material."  The Veteran did assert a "new" contention, to include in sworn testimony to the undersigned at the November 2010 hearing, that his diabetes and renal disease, as well as peripheral neuropathy, were the result of exposure to Agent Orange while working with film canisters from Vietnam that had been sprayed with this herbicide.  In this regard, he asserted that his duties while serving with the 1352nd United States Air Force Group at Lookout Mountain in California included assembling films depicting the spraying of Agent Orange from aircraft in Vietnam that had been sent directly to his unit.  

The Veteran's DD Form 214 does list service in the United States Air Force with the 1352nd "Photo Group."  The Veteran also has submitted historical extracts noting that the mission of the facility at Lookout Mountain was "to provide in-service production of classified motion pictures and still photographs to the U.S. Department of Defense and the Atomic Energy Commission."  Also submitted was an April 2009 statement from an individual who reported that he served with the Veteran with the "Vietnam Clip Team" at Lookout Mountain and that he witnessed the Veteran unloading film canisters sent directly from Vietnam, that the canisters contained films from aircraft depicting their spraying of Agent Orange, and that the canisters were "covered" with the substance.  Contradicting the assertion of this individual and the Veteran; however, is a statement received in May 2010 from the Archivist at the Air Force Historical Research Agency that the "contamination" of film or equipment from movies of Air Force activities in Vietnam that has been asserted "is highly unlikely and has never been documented."  

The Board notes that as the Veteran did not serve in Vietnam and has not contended that he had such service, he cannot be presumed to have been exposed to herbicides during service under 38 U.S.C.A. § 1116(f).  As for the contentions that he was exposed to such service while working with film canisters that he asserts were sprayed with Agent Orange, these assertions were refuted by the Archivist at the Air Force Historical Research Agency.  Likewise, neither the Veteran or the person with whom the Veteran served are shown to be competent to identify any substance as may have been covering film canisters they handled in service.  As such, the Board finds that the unsupported assertions of exposure to Agent Orange, when viewed in the context of the statement submitted by the Air Force Archivist and other evidence of record, are not material.  See Moray v. Brown, 5 Vet. App. 211 (1993).  There has otherwise been no medical evidence received since the June 2003 rating decision linking diabetes or renal disease to service.  In short therefore, the additional evidence is not "new" and "material" as defined by the controlling legal authority because when it is considered in connection with evidence previously assembled, it does not raise a reasonable possibility of substantiating the claims for service connection for diabetes or renal disease.  Hickson, supra.  As the Board concludes that the Veteran has failed to present sufficient "new" and "material" evidence to reopen the claims for service connection for diabetes and renal disease, no further adjudication of these claims is warranted.  See Kehoskie v, Derwinski, 2 Vet. App. 31 (1991).  

With respect to the claim for service connection for peripheral neuropathy, as indicated above, this condition cannot linked to Agent Orange on the basis of the asserted contamination by film canisters from Vietnam given the statement from the Archivist at the Air Force Historical Research Agency and the lack of any other evidence to support the asserted contamination.  There is otherwise no competent evidence linking this condition to service.  As for the Veteran's assertions linking the condition to service, such assertions cannot be used to establish a claim as a layperson is not qualified to render a medical opinion regarding the etiology of disorders and disabilities.  Espiritu; cf. Jandreau.  Therefore, given the silent service treatment reports and lack of any evidence linking peripheral neuropathy to service, the claim for service connection for peripheral neuropathy cannot be granted.  Hickson, supra.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy, the doctrine is not for application with respect to this claim.  Gilbert, supra.  
 


B.  Earlier Effective Date 

Under 38 C.F.R. § 3.400(q)(1)(ii), the effective date based on new and material evidence other than service department records received after the final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(r), the effective date based on a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  See also 38 U.S.C.A. § 5110.

Service connection for a left shoulder disability was denied by a September 1993 rating decision that found that new and material evidence had not been received to reopen this claim.  The Veteran was notified of this decision in October 1993 but did not file an appeal; as such, this decision is final.  38 U.S.C.A. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).  This is the most recent final rating  decision addressing this issue on any basis.  

Thereafter, the Veteran requested that his claim for service connection for a left shoulder disability be reopened in a statement received on April 12, 2000.  An October 2006 rating decision granted service connection for degenerative osteoarthritis of the left shoulder effective from April 12, 2000.  The Veteran has expressed disagreement with the effective date assigned by the RO, essentially arguing that that the facts were "overlooked" by the RO when the claim was previously denied.   However, the assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2010).  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim reopened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400 (2009).  (Emphasis added).

As for legal authority pertaining to what a constitutes a "claim" for VA benefits purposes, a claim that specifically identifies the benefit sought must be filed in order to obtain such benefit.  38 U.S.C.A. § 5101(a); see also 38 C.F.R. § 3.151(a); Mitscher v. West, 13 Vet. App. 123, 127 (1999).  Both statutes referred to above (§ 5110 and § 5101) "clearly establish that an application must be filed."  Crawford v. Brown, 5 Vet. App. 33, 35 (1993), citing Wells v. Principi, 3 Vet. App. 307 (1992).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2009).  An informal claim is any communication or action indicating an intent to apply for one or more VA benefits. 38 C.F.R. § 3.155(a) (2009).

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Servello, 3 Vet. App. at 200.

In the present case, because the grant of service connection for degenerative osteoarthritis of the left shoulder was based on a reopened claim as a result of the receipt of new and material evidence, the effective date in this case has, therefore, to be assigned based on the provisions of § 3.400(q)(2) and (r), which means that the effective date will be the later of either the date when the reopened claim was received (April 12, 2000), or the date when entitlement arose.

As noted earlier, VA received the Veteran's application to reopen his claim for service connection for a left shoulder disability on April 12, 2000.  As such, the remaining inquiry is whether an informal claim for service connection for a left shoulder disability was filed at any time between the date of the notice of the final denial of the claim for a left shoulder disability by rating action in September 1993 and April 12, 2000, (the date of the receipt of the formal claim to reopen).  If it were shown that such an informal claim was received in this time period, an effective date earlier than April 12, 2000, may be warranted.

In this case, however, the record fails to show that the Veteran submitted an informal claim for service connection for a left shoulder disability between the notice of the September 1993 rating decision and April 12, 2000.  An informal claim was not submitted under 38 C.F.R. § 3.155 because no communication was ever filed between both dates indicating the Veteran's intent to reapply for service connection for a left shoulder disability.  An informal claim must identify the benefit ought.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (noting that VA "is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed," and citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995), for the proposition that VA is not required to do a "prognostication" or "conjure up" issues that were not raised by the appellant, but to review issues reasonably raised by the substantive appeal).  These cases make it evident that a Veteran's service treatment records cannot be construed as constituting an informal claim for service connection.  A claimant still has to let it be known, in some way, that he is seeking service connection for a particular disability before it can be concluded that any statement to that effect is considered an informal claim.  

Having determined that the claim to reopen the claim for service connection for a left shoulder was submitted on April 12, 2000, a finding as to when entitlement to this benefit arose is unnecessary insofar as, per the applicable regulation, an effective date earlier than April 12, 2000, would not be warranted:  As indicated earlier, the effective date in cases where service connection has been granted after the claim has been reopened shall be the date of the filing of the claim or the date when entitlement arose, whichever is later.

In short, the record shows that the RO denied a claim for service connection for a left shoulder disability by way of the September 1993 rating decision finding that new and material evidence to reopen this claim had not been submitted, and that this decision became final because it was never appealed; that the formal request to reopen the claim was received by the RO on April 12, 2000; and that an informal claim for this particular benefit was never filed between the September 1993 rating decision and April 12, 2000.  In view of this finding, the Board concludes that there is no legal entitlement to an effective date earlier than April 12, 2000, for a grant of service connection for a left shoulder disability.  While the Board has considered the possibility of resolving any reasonable doubt in favor of the Veteran, the Board finds that a clear preponderance of the evidence is against the claim.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).
  
ORDER

New and material evidence having not been received, the claim for service connection for diabetes is not reopened and this aspect of the appeal is denied. 

New and material evidence having not been received, the claim for service connection for renal disease is not reopened and this aspect of the appeal is denied. 

Entitlement service connection for peripheral neuropathy to include as due to exposure to herbicides is denied. 

Entitlement to an effective date earlier than April 12, 2000, for a grant of service connection for degenerative osteoarthritis of the left shoulder is denied.  


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


